Citation Nr: 0913763	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  99-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression injury to the spinal column.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a 
varicocelectomy.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 
1992, and from January 2002 to January 2003, as well as 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) while in the Navy 
Reserves until June 2005.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  During the pendency of this appeal, the Veteran's 
claims folder was transferred to the jurisdiction of the RO 
in Cleveland, Ohio.

The issue of entitlement to service connection for tinnitus 
was previously in appellate status.  However, in September 
2008, the RO issued a rating decision granting service 
connection for tinnitus.  Therefore, this issue is no longer 
on appeal.

The issue of service connection for residuals of a 
compression injury to the spinal column is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss began years 
after service and is not shown by the medical evidence of 
record to be related to his military service.

2.  The evidence of record shows that the Veteran's current 
residual of a varicocelectomy, consisting of a surgical scar, 
is related to his military service.




CONCLUSIONS OF LAW
`
1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  A surgical scar as a residual of a varicocelectomy was 
incurred during military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

Initially, the Board notes that the unfavorable rating 
decision that is the basis of this appeal was decided prior 
to the enactment of the current § 5103(a) requirements in 
2000.  The United States Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  Accordingly, any such notice deficiencies may 
be cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  

The RO's March 2001, June 2005, December 2005, and June 2008 
letters advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With respect to the Dingess requirements, the Veteran was not 
provided with timely notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision herein because the preponderance of 
the evidence is against his claim for service connection for 
bilateral hearing loss.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned to this condition are moot.  Moreover, the Board's 
decision herein is granting service connection for residuals 
of a varicocelectomy, consisting of a surgical scar.  Thus, 
the Veteran will be advised by a separate rating decision by 
the RO of the assignment of a disability rating and effective 
date for this condition.  Furthermore, the Board notes that 
the Veteran did receive notice of these requirements in a 
January 2009 supplemental statement of the case.  
Accordingly, the Board finds that the content requirements of 
the notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, service personnel records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for the hearing 
loss claim, a medical opinion concerning the etiology of this 
condition is of record.  Moreover, the Veteran's claim 
regarding residuals of a varicocelectomy is being granted 
herein.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the Veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issues addressed herein.  

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Accordingly, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

A.  Bilateral Hearing Loss

In May 1999, the Veteran filed his claim seeking service 
connection for bilateral hearing loss.  He attributes this 
condition to his inservice exposure to loud noise from 
aircraft engines during service.  

Historically, the Veteran served on active duty in Navy from 
July 1985 to August 1992, and from January 2002 to January 
2003, as well as various periods of ACDUTRA and INACDUTRA 
while in the Navy Reserves until June 2005.  His report of 
separation, Form DD 214, noted that he served as an airborne 
radar intercept officer for over five years during his first 
period of service.  


The Veteran's service treatment records are completely silent 
as to any complaints of or treatment for bilateral hearing 
loss.  

In February 2007, a VA audiological examination was 
conducted.  The examination report noted the Veteran's 
complaints of hearing loss beginning in 1990, which he 
attributed to deployment onboard the USS ENTERPRISE.  An 
audiological evaluation performed at that time revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
30
40
LEFT
35
40
30
45
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 76 percent in the left ear.  
The VA examiner noted that the inter-test consistency was 
poor, bilaterally.  The report concluded with a diagnosis of 
mild to severe sensorineural hearing loss, bilaterally.  The 
VA examiner further opined that the Veteran's current hearing 
loss was not due to military noise exposure.  The VA examiner 
further noted that he presented with a functional (non-
organic) hearing loss, which can not be attributed to the 
military.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).  The 
Veteran's February 2007 VA audiological examination revealed 
audiometric findings reflective of bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  

As noted above, the Veteran's service treatment records 
revealed no complaints of or treatment for hearing loss 
during his military service.  He was not shown to have 
impaired hearing for VA purposes during any point of his 
military service.  Id.  Moreover, the first post service 
medical record noting a diagnosis of bilateral hearing loss 
was in February 2007, over four years after his second period 
of active duty service had ended.  

After reviewing the evidence of record, including the 
Veteran's service treatment records, the VA examiner in 
February 2007 concluded that the Veteran's current hearing 
loss could not be related to his military service.  The VA 
examiner noted that the Veteran's claims folders had been 
reviewed, and concluded that the Veteran had presented "with 
a functional (non-organic) hearing loss, which cannot be 
attributed to the military."  

In this case, the Board does not dispute that the Veteran was 
exposed to loud noise during service.  Nevertheless, the 
Veteran's statements can not be considered competent evidence 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
there is no competent evidence of a link between the 
Veteran's current hearing loss and his military service.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  
Accordingly, the Board is not free to substitute its own 
judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of a Varicocelectomy

The Veteran is seeking service connection for residuals of a 
varicocelectomy.  In an August 1999 statement, he claimed 
that this inservice procedure has impacted his bladder 
function.

A review of the Veteran's service treatment records from his 
first period of service revealed that he underwent a left 
varicocelectomy in May 1992.  A treatment report, dated in 
June 1992, noted that the stitch abscess was opened and 
drained.  A follow-up treatment report, dated later that same 
month, noted that the wound was clean and healing well, and 
he was to return to the clinic in the future as necessary.  
No additional complaints of or treatment for this condition 
were indicated.  The Veteran's service separation examination 
from his first period of service shows that his genitourinary 
system was normal.  

In May 1999, the Veteran filed his present claim seeking 
service connection for residuals of a varicocelectomy.  

The service treatment records from the Veteran's second 
period of service, from January 2002 to January 2003, are 
silent as to any complaints of or treatment for residuals of 
a varicocelectomy.  However, the report of his final 
separation examination in October 2002, noted abnormal 
findings concerning the Veteran's abdomen and viscera.  
Specifically, the report noted a left lower quadrant 6 
centimeter scar, secondary to varicocelectomy.  A medical 
history report completed at that time, noted the Veteran's 
history of a varicocelectomy in 1992, with secondary 
infection, treated with peroxide, full recovery.

In statements dated in September 2002 and in June 2005, the 
Veteran indicated that he had not received any treatment for 
his claimed disability since his discharge from active duty 
service.  

After reviewing the evidence of record, the Board finds that 
the Veteran's current surgical scar is a residual of his 
inservice varicocelectomy and therefore is related to his 
military service.  

Based on the totality of the evidence, and with application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has a surgical 
scar that is a residual of his inservice varicocelectomy.  
Accordingly, service connection for a surgical scar as a 
residual of a varicocelectomy is warranted.

In reaching this decision, no other current residuals of a 
varicocelectomy are shown by the record.  While the Veteran's 
alleges that this inservice procedure has impacted his 
bladder function, the evidence of record does not support 
this allegation.  The service separation examination from his 
first period of service shows that his genitourinary system 
was normal.  An ultrasound conducted in 1999 found the 
Veteran's urinary bladder was unremarkable.  The Veteran does 
not have the medical expertise to associate any current 
conditions to his military service or to any incident 
therein.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the competent evidence of record does not attribute 
any current bladder disorder or any other disability to the 
Veteran's inservice varicocelectomy.  Post service records 
reveal treatment for hepatitis C and non-alcohol related 
fatty liver disease, but fail to suggest any link between 
these two conditions and the Veteran's inservice 
varicocelectomy.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a surgical scar as a residual of a 
varicocelectomy is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
a spinal disorder.  He attributes this condition to an 
inservice neck strain injury incurred in April 1990.  

After reviewing the Veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

Initially, the Board notes that the Veteran's service 
treatment records reflect inservice treatment for a neck 
strain injury in April 1990.  

In February 2007, a VA examination of the spine was 
conducted.  The report of this examination noted the 
Veteran's inservice history of a neck strain, with resulting 
muscle spasms and neck symptoms for several days, in 1990.  
Following a physical examination, the report concluded with 
diagnoses of cervical spine mild degenerative disk disease 
C5-C6; thoracic spine, mild degenerative disk disease, T8-
T10; and lumbar spine musculoskeletal strain.  The VA 
examiner stated, "[r]egarding the Veteran's cervical and 
lumbar conditions, he has history and physical exam findings 
consistent with early arthritis and musculoskeletal strain."  
The VA examiner did not, however, provide a clear opinion as 
to whether there is a link between any of the Veteran's 
current spine disorders and his active duty military service.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The Court in McClendon observed 
that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83. 

Under these circumstances, the Board finds that the RO should 
schedule the Veteran for a VA examination to determine 
whether there is any relationship between any current spine 
disorders and his military service, including his inservice 
neck strain injury in April 1990.  Moreover, the Board finds 
this action is required in order to comply with the Board's 
December 2005 remand which directed that an etiological 
examination be conducted if there was any new evidence 
obtained of a current spinal column disorder.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for any spine disorder 
(claimed as residuals of a compression 
injury to the spinal column) since his 
discharge from the service.  

The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the RO must afford the 
Veteran the appropriate VA examination to 
determine the etiology of any his spine 
disorders, to include diagnosed as of 
cervical spine mild degenerative disk 
disease C5-C6; thoracic spine, mild 
degenerative disk disease, T8-T10; and 
lumbar spine musculoskeletal strain, 
found.  The claims folder must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
whether any of the Veteran's current spine 
disorders were caused by or aggravated by 
his military service, including his 
inservice neck strain injury in April 
1990.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


